Case 1:21-cv-00535-WFK-VMS Document 19 Filed 07/30/21 Page 1 of 161 PageID #: 162




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------- x

  XIAMEN ITG GROUP CORP. LTD.,                                      :
                                                                    :
                                      Petitioner,                   :
           -vs.-                                                    : Civil Action No. 1:21-cv-00535
                                                                    :
  PEACE BIRD TRADING CORP.,                                         :
                                                                    :
                                      Respondent.                   :
  ----------------------------------------------------------------- x



                              Attorney Affirmation of Jean-Claude Mazzola

      1. I am duly admitted to practice before this court.

      2. I am an attorney with the law firm Mazzola Lindstrom LLP, counsel for Xiamen ITG

  Group Corp., Ltd., and make this affirmation in opposition to respondent Peace Bird Trading

  Corp.’s motion, which seeks dismissal pursuant to Fed. R. Civ. Pro. 12(b)(3), 12(b)(6), 12(b)(7)

  and Rule 8(a), or, in the alternative, an order staying the case pending the resolution of Xiamen

  ITG Group Corp. Ltd. v. Peace Bird Trading Corp., et al. Civil Action No. 19-CV-6524. Peace

  Bird also seeks an order consolidating this matter with Xiamen ITG Group Corp. Ltd. v. Peace

  Bird Trading Corp., et al. Civil Action No. 19-CV-6524 pursuant to Fed. R. Civ. Pro. 42(a).

      3.   Having reviewed the discovery documents and file materials maintained for the

  representation of petitioner Xiamen ITG, I am familiar with the facts stated herein.

      4. On November 22, 2018, Xiamen ITG submitted an application for arbitration to CIETAC

  – the China International Economic and Trade Arbitration Commission – for money owed with

  respect to eight sales contracts between petitioner and respondent.




                                                              1
Case 1:21-cv-00535-WFK-VMS Document 19 Filed 07/30/21 Page 2 of 161 PageID #: 163




     5. On March 10, 2020, CIETAC issued a final arbitration award in favor of Xiamen ITG. A

  true and accurate copy of the English translation of the final award is annexed hereto as

  Exhibit 1.

     6. On November 19, 2019, Xiamen ITG filed a complaint in the United States District Court

  of the Eastern District of New York for money owed with respect to twenty sales contracts –

  none of which contained arbitration provisions – of shipments of goods between Xiamen ITG

  and Peace Bird. A true and accurate copy of the complaint in the 2019 action is annexed hereto

  as Exhibit 2.

     7. Peace Bird asserts that the contracts containing arbitration clauses are relevant to the

  2019 action. Xiamen ITG, in the 2019 action and this case, has and continues to assert that the

  2019 action does not concern contracts containing arbitration clauses. A true and accurate copy

  of relevant discovery responses numbers 7, 9, 10, and 18 in the 2019 action are annexed hereto

  as Exhibit 3.

    8.   In Xiamen ITG’s response to Interrogatory No. 23 in the 2019 action, it unequivocally

 asserts that the 2019 action does not involve sales contracts containing arbitration clauses. A true

 and accurate copy of the relevant response to Interrogatory No. 23 is annexed hereto as Exhibit 4.

    9.   There are eight sales contracts between Xiamen ITG and Peace Bird that were the subject

 to CIETAC arbitration. True and accurate copies of the sales contracts NLF20170218 executed on

 February 10, 2017, NLF2017022-1 executed on February 10, 2017, NLF20170220-2 executed on

 February 10, 2017, NLF20170514 executed on May 10, 2017, NLF20170517 executed on May

 10, 2017, NLF20170520 executed on May 10, 2017, NLF20170706 executed on May 10, 2017,

 NLF20170620 executed on May 10, 2017, and NLF20170620 executed on June 25, 2017 are

 annexed hereto as Exhibit 5.



                                                       2
Case 1:21-cv-00535-WFK-VMS Document 19 Filed 07/30/21 Page 3 of 161 PageID #: 164




     10. During CIETAC arbitration, Xiamen ITG and Peace Bird were subject to the CIETAC

  arbitration rules, specifically Article 27. A true and accurate copy of Article 27 of the CIETAC

  arbitration rules is annexed hereto as Exhibit 6.

     11. On March 10, 2020, CIETAC issued a final award in favor of Xiamen ITG. A true and

  accurate copy of the original final arbitration award from CIETAC in Chinese is annexed hereto

  as Exhibit 7.

     12. Based upon the above, it is respectfully requested that this court deny Peace Bird’s

  motion to dismiss pursuant to Fed. R. Civ. Pro. 12(b)(3), 12(b)(6), 12(b)(7) and Rule 8(a); deny

  Peace Bird’s motion to stay the case pending the resolution of Xiamen ITG Group Corp. Ltd. v.

  Peace Bird Trading Corp., et al. Civil Action No. 19-CV-6524; and deny Peace Bird’s motion to

  consolidate this matter with Xiamen ITG Group Corp. Ltd. v. Peace Bird Trading Corp., et al.

  Civil Action No. 19-CV-6524 pursuant to Fed. R. Civ. Pro. 42(a).

     13. Rather, it is respectfully submitted that Peace Bird’s motion to confirm the CIETAC

  arbitration must be confirmed.

         I affirm under penalty of perjury that the foregoing is true and correct.

     Dated:       July 30, 2021
                  New York, New York
                                                               ___________________
                                                               Jean-Claude Mazzola

                                                               MAZZOLA LINDSTROM LLP
                                                               1350 Avenue of the Americas, 2nd Fl
                                                               New York, New York




                                                       3
Case 1:21-cv-00535-WFK-VMS Document 19 Filed 07/30/21 Page 4 of 161 PageID #: 165




                  Exhibit 1
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page5 2ofof161
                                                                        28 PageID
                                                                           PageID #:
                                                                                  #: 166
                                                                                     72
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page6 3ofof161
                                                                        28 PageID
                                                                           PageID #:
                                                                                  #: 167
                                                                                     73
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page7 4ofof161
                                                                        28 PageID
                                                                           PageID #:
                                                                                  #: 168
                                                                                     74
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page8 5ofof161
                                                                        28 PageID
                                                                           PageID #:
                                                                                  #: 169
                                                                                     75
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page9 6ofof161
                                                                        28 PageID
                                                                           PageID #:
                                                                                  #: 170
                                                                                     76
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-6Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                107ofof161
                                                                        28 PageID
                                                                           PageID #:
                                                                                  #: 77
                                                                                     171
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-6Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                118ofof161
                                                                        28 PageID
                                                                           PageID #:
                                                                                  #: 78
                                                                                     172
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-6Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                129ofof161
                                                                        28 PageID
                                                                           PageID #:
                                                                                  #: 79
                                                                                     173
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page1310ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 174
                                                                                      80
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page1411ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 175
                                                                                      81
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page1512ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 176
                                                                                      82
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page1613ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 177
                                                                                      83
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page1714ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 178
                                                                                      84
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page1815ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 179
                                                                                      85
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page1916ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 180
                                                                                      86
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page2017ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 181
                                                                                      87
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page2118ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 182
                                                                                      88
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page2219ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 183
                                                                                      89
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page2320ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 184
                                                                                      90
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page2421ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 185
                                                                                      91
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page2522ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 186
                                                                                      92
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page2623ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 187
                                                                                      93
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page2724ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 188
                                                                                      94
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page2825ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 189
                                                                                      95
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page2926ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 190
                                                                                      96
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page3027ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 191
                                                                                      97
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document19
                                      1-6 Filed
                                            Filed07/30/21
                                                  02/01/21 Page
                                                            Page3128ofof161
                                                                         28 PageID
                                                                            PageID #:
                                                                                   #: 192
                                                                                      98
Case 1:21-cv-00535-WFK-VMS Document 19 Filed 07/30/21 Page 32 of 161 PageID #: 193




                   Exhibit 2
CaseCase
     1:21-cv-00535-WFK-VMS
          1:19-cv-06524-DLI-ST Document
                                Document191 Filed 07/30/21
                                                  11/19/19 Page 33
                                                                1 ofof59
                                                                       161
                                                                         PageID
                                                                           PageID
                                                                                #: #:
                                                                                   1 194




   John J. Janiec
   LAW OFFICE OF JOHN J. JANIEC
   261 Madison Avenue, Fl 12
   New York, New York 10016
   Tel: (212) 629 – 0027
   Fax: (646) 589 – 0499
   E-mail: jjaniec@jjjlawoffice.com

   Attorney for Plaintiff

                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK

   -----------------------------------------------------------
                                                                                      19-CV-6524
   XIAMEN ITG GROUP CORP., LTD.,                              :   Civil Action No.:

                                       Plaintiff,            :

                     -against-                               :
                                                                       COMPLAINT
                                                             :
   PEACE BIRD TRADING CORP.,
                                                             :
                                       Defendant.
                                                              :
   -----------------------------------------------------------
            Plaintiff, XIAMEN ITG GROUP CORP., LTD. (“ITG”), by and through its attorney, The

   Law Office of John J. Janiec, complaining of defendant, PEACE BIRD TRADING CORP. (“Peace

   Bird”), alleges as follows:


                                           NATURE OF THE ACTION

   1. This is an action brought to recover the sum of US$ 2,709,664.17, together with interest and

       costs, due and owing to plaintiff, ITG, for fabrics and textiles sold and shipped by it to

       defendant Peace Bird during the year 2017. ITG’s place of business is in China, and defendant

       Peace Bird’s place of business is in the United States. This case is governed by the United

       Nations Convention on Contracts for the International Sale of Goods (“CISG”). The CISG
CaseCase
     1:21-cv-00535-WFK-VMS
          1:19-cv-06524-DLI-ST Document
                                Document191 Filed 07/30/21
                                                  11/19/19 Page 34
                                                                2 ofof59
                                                                       161
                                                                         PageID
                                                                           PageID
                                                                                #: #:
                                                                                   2 195




      automatically applies to contracts for the sale of goods between parties whose places of

      business are in different Contracting States, unless the parties agree to exclude its application.

      China and the United States are both signatories to the CISG, and the parties have not agreed

      to exclude the application of the CISG from applying to their sales transactions.


                                              THE PARTIES

   2. Plaintiff, ITG, is a corporation organized and existing under the laws of The People’s Republic

      of China (“P.R.C.”), with its registered legal address at: Unit 2801, Guomao Centre, No.4688,

      Xianyue Road, Huli District, Xiamen City, China 361016.



   3. Defendant, Peace Bird, is a corporation organized and existing under the laws of the State of

      New York, with its executive office located at: 1441 67th Street, Unit 1B, in the County of

      Kings, City and State of New York 11219.

                                       JURISDICTION AND VENUE

   4. This court has diversity of citizenship jurisdiction pursuant to 28 U.S.C.A. § 1332. Plaintiff is

      a citizen of the P.R.C. Defendant is a citizen of the United States, located in the State of New

      York, and the amount in controversy exceeds $75,000, exclusive of interests and costs. This

      court also has jurisdiction pursuant to 28 U.S.C. 1331, as claims made under the CISG arise

      under federal law.


   5. Venue is appropriate in this judicial district pursuant to 28 U.S.C.A. § 1391(a).




                                                    2
CaseCase
     1:21-cv-00535-WFK-VMS
          1:19-cv-06524-DLI-ST Document
                                Document191 Filed 07/30/21
                                                  11/19/19 Page 35
                                                                3 ofof59
                                                                       161
                                                                         PageID
                                                                           PageID
                                                                                #: #:
                                                                                   3 196




                                  FACTS COMMON TO ALL COUNTS

   6. During the period beginning with a written contract dated February 10, 2017, and continuing

      up to, and including, written contracts dated July 7, 2017, Plaintiff ITG entered into a series of

      twenty eight separate written contracts with Peace Bird, pursuant to which ITG agreed to sell,

      and Peace Bird agreed to buy, certain described commodities consisting of fabrics and textiles

      (“the Sales Contracts”).



   7. Under the terms of the Sales Contracts, for the most part and unless noted herein, the fabrics

      and textiles purchased by Peace Bird were to be shipped by ITG from any port in China by

      vessel, to Manzanillo, Mexico, where the purchased items were then to be shipped by land for

      delivery to Peace Bird in Mexico City, Mexico.



   8. Each Sales Contract contained, among other things, a description of the items being sold, a

      customer item number, the weight of the shipment, the unit cost, and the shipping container

      number in which the items being purchased were to be shipped, and provided a “Ship By”

      date, which fixed the date on which the purchased items were to be shipped by ITG from China

      to Peace Bird in Mexico.



   9. Eight of the initial Sales Contracts provided for the arbitration of any dispute, controversy or

      claim arising out of or relating to the contracts before the China International Economic and

      Trade Arbitration Commission. The remaining Sales Contracts that were executed by the

      parties and which are the subject of this action, do not include an arbitration clause.




                                                    3
CaseCase
     1:21-cv-00535-WFK-VMS
          1:19-cv-06524-DLI-ST Document
                                Document191 Filed 07/30/21
                                                  11/19/19 Page 36
                                                                4 ofof59
                                                                       161
                                                                         PageID
                                                                           PageID
                                                                                #: #:
                                                                                   4 197




   10. The payment terms in the Sales Contracts provided that payment from Peace Bird to ITG was

      due “OA180,” which the parties agreed to mean that payment was not due until 180 days after

      shipment of the purchased items by ITG from China.



   11. The initial series of Sales Contracts between the parties provided for delivery of the purchased

      items “CIF Mexico.”



   12. The term “CIF” is a delivery term that stands for “Cost, Insurance and Freight” and means that

      the seller is required to deliver the purchased items on board the vessel. The risk of loss of or

      damage to the goods passes when the goods are on board the vessel. The seller must contract

      for and pay the costs and freight necessary to bring the goods to the named port of destination,

      and also contracts for insurance cover against the buyer’s risk of loss of or damage to the goods

      during the carriage.



   13. Under a CIF delivery term, before the purchased items could be released from customs in

      Mexico, Peace Bird was required to pay all customs’ fees, duties and taxes imposed by Mexico.



   14. After the initial Sales Contracts were executed, and in order to accommodate Peace Bird, ITG

      agreed to a change in the delivery terms of the purchased items to be “LDP Mexico.”



   15. The term “LDP” is an abbreviation for “Landed Duty Paid.” Under an LDP delivery term,

      among other things, a Seller is required to pay all customs’ fees, duties and taxes that are

      imposed by the government of the destination port.



                                                    4
CaseCase
     1:21-cv-00535-WFK-VMS
          1:19-cv-06524-DLI-ST Document
                                Document191 Filed 07/30/21
                                                  11/19/19 Page 37
                                                                5 ofof59
                                                                       161
                                                                         PageID
                                                                           PageID
                                                                                #: #:
                                                                                   5 198




   16. ITG and Peace Bird agreed that under their LDP Agreement, ITG would advance the cost of

      customs’ fees, duties and taxes that were required to be paid as the result of the shipments

      made by it under the Sales Contracts, and that the amount of the fees, duties and taxes, that

      were paid by ITG would be included in the purchase price of the items sold to Peace Bird.



   17. Peace Bird also agreed to reimburse ITG the full amount of the customs’ fees, duties and taxes

      advanced by ITG, together with interest at the rate of 4% from the date each such payment was

      advanced by ITG on behalf of Peace Bird.



   18. As required by the terms of the Sales Contracts, ITG shipped the items purchased by Peace

      Bird, and paid the customs’ fees, duties and taxes on each shipment made by it to Peace Bird,

      and the items shipped by ITG were received by, or on behalf of, Peace Bird.



   19. Despite due demand therefor, defendant Peace Bird has failed, and continues to refuse to pay

      the amounts due to plaintiff ITG for the items received by it under its Sales Contracts with

      ITG.


                        AS AND FOR PLAINTIFF’S FIRST CAUSE OF ACTION


   20. Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at length

      herein.




                                                    5
CaseCase
     1:21-cv-00535-WFK-VMS
          1:19-cv-06524-DLI-ST Document
                                Document191 Filed 07/30/21
                                                  11/19/19 Page 38
                                                                6 ofof59
                                                                       161
                                                                         PageID
                                                                           PageID
                                                                                #: #:
                                                                                   6 199




   21. On June 5, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of fabrics-textiles in various colors, described as “MAKUKO” (“the

      Purchased Items”).



   22. Among other things, the Sales Contract required the Purchased Items, customer item numbers

      LYM031-33, to be shipped by ITG and delivered “LDP Mexico City.”



   23. The Sales Contract provided that customer item number LYM031 was to be shipped out of any

      port in China before June 30, 2017; customer item number LYM032 was to be shipped out of

      any port in China before July 30, 2017; and customer item number LYM033 was to be shipped

      out of any port in China before August 30, 2017.



   24. The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$4.626 per kilogram.



   25. Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or 180

      days after shipment of the Purchased Items by ITG from any port in China.


   Customer Item LYM031

   26. On July 10, 2017, shipping container numbered SUDU8653280, containing customer item

      number LYM031, and consisting of 571 Rolls of the purchased fabrics-textiles weighing

      13,834.9 kilograms, was shipped on board from Ningbo, China, to the port of discharge in

      Manzanillo, Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf

      of defendant Peace Bird.

                                                 6
CaseCase
     1:21-cv-00535-WFK-VMS
          1:19-cv-06524-DLI-ST Document
                                Document191 Filed 07/30/21
                                                  11/19/19 Page 39
                                                                7 ofof59
                                                                       161
                                                                         PageID
                                                                           PageID
                                                                                #: #:
                                                                                   7 200




   27. Bill of Lading Number ENBFL17070125 (ZYA7NGBO202597), ITG’s Commercial Invoice

      Number 17410YFX029, in the amount of US$64,000.25, along with a Packing List for the

      shipment of the Purchased Items, were provided to defendant Peace Bird.



   28. Shipping container number SUDU8653280 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Customer Item LYM032

   29. On July 24, 2017, shipping container numbered TCNU8867360, containing customer item

      number LYM032, and consisting of 570 Rolls of the purchased fabrics-textiles, weighing

      14,008.4 kilograms, were shipped on board from Ningbo, China, to the port of discharge in

      Manzanillo, Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf

      of defendant Peace Bird.



   30. Bill of Lading Number CCNRN7465A5VX507 (PEN7NGBO24507), ITG’s Commercial

      Invoice Number 17415YFX030, in the amount of US$37,822.68, along with a Packing List

      for the shipment of the Purchased Items, were provided to defendant Peace Bird.



   31. Shipping container number TCNU8867360 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.



                                                 7
CaseCase
     1:21-cv-00535-WFK-VMS
          1:19-cv-06524-DLI-ST Document
                                Document191 Filed 07/30/21
                                                  11/19/19 Page 40
                                                                8 ofof59
                                                                       161
                                                                         PageID
                                                                           PageID
                                                                                #: #:
                                                                                   8 201




   Defendant’s Breach

   32. Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.

   33. The time for Peace Bird to make payment to ITG for the purchased items shipped in shipping

      container numbers SUDU653280 and TCNU8867360, under ITG Commercial Invoice

      Numbers 17410YFX029 and 17415YFX030, expired on January 6, 2018 and January 20,

      2018, respectively.



   34. Defendant Peace Bird has failed and refused to make payment for the items of fabric-textiles

      purchased and received by it and is in breach its obligation to pay for the fabrics-textiles it

      received.



   35. As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG has

      been damaged in the sum of US$101,822.93, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.


                       AS AND FOR PLAINTIFF’S SECOND CAUSE OF ACTION

   36. Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at length

      herein.




   37. On June 4, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of polyester/spandex fabric-textiles in various colors, described as “75D

      BOMBAY” (“the Purchased Items”).


                                                     8
CaseCase
     1:21-cv-00535-WFK-VMS
          1:19-cv-06524-DLI-ST Document
                                Document191 Filed 07/30/21
                                                  11/19/19 Page 41
                                                                9 ofof59
                                                                       161
                                                                         PageID
                                                                           PageID
                                                                                #: #:
                                                                                   9 202




   38. Among other things, the Sales Contract required the Purchased Items, customer item numbers

      DXB084 and DXB085, to be shipped by ITG and delivered “CIF Mexico City.”



   39. The Sales Contract also provided that customer item numbers DXB084 and DXB085 were to

      be shipped by ITG from any port in China before July 15, 2017.



   40. The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$1.830 per kilogram.



   41. Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or 180

      days after shipment of the Purchased Items by ITG out of any port in China.


   Customer Item DXB084

   42. On June 22, 2017, shipping container number MRKU4380900, containing customer item

      number DXB084, and consisting of 866 Rolls of the purchased fabrics-textiles weighing

      17,508 kilograms, was shipped on board from Ningbo, China, to Manzanillo, Mexico for

      transport by land to Mexico City for delivery to defendant Peace Bird.



   43. Bill of Lading Number TDSHSE17060291 (589782827), ITG’s Commercial Invoice Number

      17342YFDR001, in the amount of US$32,039.64, along with a Packing List for the shipment

      of the Purchased Items were provided to defendant Peace Bird.




                                                  9
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page10
                                                              42ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 10203




   44. Shipping container number MRKU4380900 arrived at the designated port of discharge in

      Manzanillo Mexico, and the purchased items were delivered to, and received by defendant

      Peace Bird.


   Customer Item DXB085

   45. On June 22, 2017, shipping container number MRKU4707818, containing customer item

      number DXB085, and consisting of 878 Rolls of the purchased fabrics-textiles weighing

      17,795.4 kilograms, was shipped on board from Ningbo, China, to Manzanillo, Mexico for

      transport by land to Mexico City for delivery to defendant Peace Bird.



   46. Bill of Lading Number TDSHSE17060292 (589782828), ITG’s Commercial Invoice Number

      17343YFDR002, in the amount of US$32,565.58, along with a Packing List for the shipment

      of the Purchased Items were provided to defendant Peace Bird.



   47. Shipping container number MRKU4707818 arrived at the designated port of discharge in

      Manzanillo Mexico, and the Purchased Items were delivered to, and received by defendant

      Peace Bird.


   Defendant’s Breach

   48. Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.

   49. The time for Peace Bird to make payment to ITG for the Purchased Items shipped in shipping

      container numbers MRKU4380900 and MRKU4707818, under ITG’s Commercial Invoice

      Numbers 17342YFDR001 and 17343YFDR002, expired on December 19, 2017.




                                                    10
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page11
                                                              43ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 11204




   50. Defendant Peace Bird has failed and refused to make payment for the items of fabric-textiles

      purchased and received by it and is in breach its obligation to pay for the fabrics-textiles it

      received.



   51. As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG has

      been damaged in the sum of US$64,605.22, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.


                        AS AND FOR PLAINTIFF’S THIRD CAUSE OF ACTION

   52. Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at length

      herein.




   53. On April 19, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of polyester fabric-textiles in various colors, and described as “DOUBLE

      PIQUE” (“the Purchased Items”).



   54. Among other things, the Sales Contract required the Purchased Items, customer item number

      DXDP005, to be shipped by ITG and delivered “CIF Mexico City.”



   55. The Sales Contract provided that customer item number DXDP005 was to be shipped from

      any port in China before July 10, 2017.




                                                    11
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page12
                                                              44ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 12205




   56. The agreed upon price for the Purchased Items payable by Peace Bird to ITG was US$3.200

      per kilogram.



   57. Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or 180

      days after the Purchased Items were shipped on board by ITG out of any port in China.


   Customer Item DXDP005

   58. On June 22, 2017, shipping container number MSKU9479055, containing customer item

      number DXDP005, and consisting of 842 Rolls of the purchased fabrics-textiles, weighing

      19,404.4 kilograms, was shipped on board from Ningbo, China, to Manzanillo, Mexico, for

      transport by land to Mexico City for delivery to defendant Peace Bird.



   59. Bill of Lading Number TDSHSE17060289 (589782826), ITG’s Commercial Invoice

      Number17344YFDR003, in the amount of US$62,094.08, along with a Packing List for the

      Purchased Items were provided by ITG to defendant Peace Bird.



   60. Shipping container number MSKU9479055 arrived at the designated port of discharge in

      Manzanillo Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Defendant’s Breach

   61. Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.




                                                    12
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page13
                                                              45ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 13206




   62. The time for Peace Bird to make payment to ITG for the Purchased Items shipped in shipping

      container number MSKU9479055 under ITG’s Commercial Invoice Number 17344YFDR003,

      expired on December 19, 2017.



   63. Defendant Peace Bird has failed and refused to make payment for the items of fabric-textiles

      purchased and received by it and is in breach its obligation to pay for the fabrics-textiles it

      received.



   64. As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG has

      been damaged in the sum of US$62,094.08, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.



                      AS AND FOR PLAINTIFF’S FOURTH CAUSE OF ACTION

   65. Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at length

      herein.



   66. On June 4, 2017, ITG, as Seller, entered into a written Sales Contract Number NLF20170601

      with Peace Bird, as Buyer, for the sale of polyester fabric-textiles in various colors, described

      as “DOUBLE PIQUE,” “GADOL,” and “ZAGREB” (“the Purchased Items”).




                                                    13
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page14
                                                              46ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 14207




   67. Among other things, the Sales Contract required the Purchased Items, customer item numbers

      OCC-0076-DP, OCC-0076-G, OCC-0076-Z, and OCC-0080-DP, OCC-0080-G, OCC-0080-

      Z, and OCC-0078-Z, to be shipped by ITG and delivered “CIF Mexico City.”



   68. The Sales Contract provided that customer item numbers OCC-0076 and OCC-0080 were to

      be shipped out of any port in China before July 31, 2017.



   69. The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$3.020 per kilogram for customer item number OCC-0076-DP; US$3.130 per kilogram for

      customer items numbered OCC-0076-G and OCC-0080-Z; and US$3.620 per kilogram and

      US$3.430 per kilogram for customer items numbered OCC-0076-Z, OCC-0080-Z, and OCC-

      0078-Z, respectively.



   70. Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or 180

      days after shipment of the Purchased Items by ITG out of any port in China.


   Customer Items OCC-0076, OCC-0079, and OCC-0080


   71. On July 20, 2017, shipping containers numbered TCKU9754281 and BMOU6072416,

      containing customer item numbers OCC-0076, OCC-0079, and OCC-0080, and consisting of

      1,631 Rolls of the purchased fabrics-textiles, with a net weight of 36,026 kilograms, were

      shipped on board from Shanghai, China, to Hidalgo, Texas, United States, to Manufacturera

      Cora, S.A., as consignee, at the direction of, and on behalf of defendant Peace Bird. .




                                                  14
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page15
                                                              47ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 15208




   72. ITG’s Commercial Invoice Number 17434YFDR025, in the amount of US$60,080.21, along

      with a Packing List for the shipment of the Purchased Items in shipping container OCC-0079;

      ITG’s Commercial Invoice Number 17432YFDR023, in the amount of US$60,949.58, along

      with Packing Slips for the shipment of the Purchased Items in shipping containers numbered

      TCKU9754281 and BMOU6072416; and Bill of Lading Number TDSH17070319 for the

      shipment of the shipping containers, were provided to defendant Peace Bird.



   73. Shipping containers numbered TCKU9754281 and BMOU6072416, arrived at the designated

      port of discharge in Hidalgo, Texas, and the Purchased Items were delivered to, and received

      by defendant Peace Bird.


   Defendant’s Breach

   74. Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.

   75. The time for Peace Bird to make payment to ITG for the Purchased Items shipped in shipping

      container numbers TCKU9754281 and BMOU6072416, and ITG’s Commercial Invoice

      Numbers 17434FDR025 and 17432YFDR023, expired on January 16, 2018.



   76. Defendant Peace Bird has failed and refused to make payment for the items of fabric-textiles

      purchased and received by it and is in breach its obligation to pay for the fabrics-textiles it

      received.



   77. As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG has

      been damaged in the sum of US$121, 029.79, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.

                                                    15
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page16
                                                              48ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 16209




                       AS AND FOR PLAINTIFF’S FIFTH CAUSE OF ACTION

   78. Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at length

      herein.



   79. On June 4, 2017, ITG, as Seller, entered into a written Sales Contract Number NLF20170601

      with Peace Bird, as Buyer, for the sale of polyester fabric-textiles in various colors, described

      as “DOUBLE PIQUE,” “GADOL,” and “ZAGREB” (“the Purchased Items”).



   80. Among other things, the Sales Contract required the Purchased Items, customer item numbers

      OCC-0077-DP, OCC-0077-G, OCC-0077-Z , and OCC-0078-DP, OCC-0078-G and OCC-

      0078-Z, to be shipped by ITG and delivered “CIF Mexico City.”.



   81. The Sales Contract also provided that customer item numbers OCC-0077 and OCC-0078 were

      to be shipped from any port in China before July 31, 2017.



   82. The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$3.050 per kilogram, and US$2.90 per kilogram for customer item numbers OCC-0077-DP

      and OCC-0078-DP, respectively.



   83. The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$3.150 per kilogram for customer item numbers OCC-0077-G and OCC-0078-G.



                                                    16
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page17
                                                              49ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 17210




   84. The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$3.450 per kilogram for customer item numbers OCC-0077-Z and OCC-0078-Z.



   85. Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or 180

      days after shipment of the Purchased Items by ITG out of any port in China.


   Customer Items OCC-0077 and OCC-0078

   86. On July 27, 2017, shipping container numbered ECMU9362939, containing OCC-0077 and

      OCC-0078, and consisting of 856 Rolls of the purchased fabrics-textiles, weighing 18,579.80

      kilograms, were shipped on board from Shanghai, China, to Hidalgo, Texas, United States, to

      Manufacturera Cora, S.A., at the direction of, and on behalf of defendant Peace Bird.



   87. Bill of Lading Number TD17070319A, ITG’s Commercial Invoice Number 17433YFDR024,

      in the amount of US$62,765.18, along with a Packing List for the shipment of the Purchased

      Items, were provided to defendant Peace Bird.



   88. Shipping container numbered ECMU9362939 arrived at the designated port of discharge in

      Hidalgo, Texas, and the Purchased Items were delivered to, and received by defendant Peace

      Bird.


   Defendant’s Breach

   89. Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.




                                                    17
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page18
                                                              50ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 18211




   90. The time for Peace Bird to make payment to ITG for the purchased items shipped in shipping

      container number ECMU9362939, and ITG’s Commercial Invoice Number 17433YFDR024,

      expired on January 23, 2018.



   91. Defendant Peace Bird has failed and refused to make payment for the items of fabric-textiles

      purchased and received by it and is in breach its obligation to pay for the fabrics-textiles it

      received.



   92. As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG has

      been damaged in the sum of US$62,765.18, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.


                       AS AND FOR PLAINTIFF’S SIXTH CAUSE OF ACTION

   93. Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at length

      herein.



   94. On May 4, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of polyester/spandex fabric-textiles in various colors, and described as “PFP

      FDY WITHOUT BLUSH” (“the Purchased Items”).



   95. Among other things, the Sales Contract required a part of the Purchased Items, customer item

      number PFPFD002, to be shipped by ITG and delivered “LDP Mexico City.”



                                                    18
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page19
                                                              51ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 19212




   96. The Sales Contract also provided that customer item number PFPFD002 was to be shipped

      from any port in China before July 15, 2017.



   97. The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$4.480 per kilogram.



   98. Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or 180

      days after shipment of the Purchased Items by ITG out of any port in China.


   Customer Item PFPFD002

   99. On July 17, 2017, shipping container number HASU4309550, containing customer item

      number PFPFD002, consisting of 981 Rolls of the purchased fabrics-textiles weighing

      24,145.5 kilograms, was shipped on board from Ningbo, China, to Manzanillo, Mexico, for

      transport by land to Mexico City for delivery to defendant Peace Bird.



   100.   Bill of Lading Number ENBFL17070157 (ZYA7NGBO21428), ITG’s Commercial

      Invoice Number 17356YFM52B, in the amount of US$108,171.84, along with a Packing List

      for the Purchased Items were provided to defendant Peace Bird.



   101.   Shipping container number HASU4309550 arrived at the designated port of discharge in

      Manzanillo Mexico, and the Purchased Items were delivered to, and received by defendant

      Peace Bird.




                                                 19
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page20
                                                              52ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 20213




   Defendant’s Breach

   102.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.

   103.   The time for Peace Bird to make payment to ITG for the Purchased Items shipped in

      shipping container number HASU4309550, under ITG’s Commercial Invoice Number

      17356YFM52B, expired on January 13, 2018.



   104.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.



   105.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG

      has been damaged in the sum of US$108,171.84, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.


                       AS AND FOR PLAINTIFF’S SEVENTH CAUSE OF ACTION

   106.   Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at

      length herein.



   107.   On May 4, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of polyester/spandex fabric-textiles in various colors, described as “PFP

      DTY BLUSH” (“the Purchased Items”).




                                                     20
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page21
                                                              53ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 21214




   108.   Among other things, the Sales Contract required a part of the Purchased Items, customer

      item number PFPDB002 to be shipped by ITG and delivered “LDP Mexico City.”



   109.   The Sales Contract also provided that customer item number PFPDB002 was to be shipped

      from any port in China before July 25, 2017.



   110.   The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$4.990 per kilogram.



   111.   Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or

      180 days after shipment of the Purchased Items by ITG out of any port in China.


   Customer Item PFPDB002

   112.   On July 17, 2017, shipping container number HASU4554162, containing customer items

      number PFPDB002 consisting of 810 Rolls of the purchased fabrics-textiles, weighing

      19,573.6 kilograms, was shipped on board from Ningbo, China to Manzanillo, Mexico, for

      transport by land to Mexico City for delivery to defendant Peace Bird.



   113.   Bill of Lading Number ZYA7NGBO21466, ITG’s Commercial Invoice Number

      17363YFM51B, in the amount of US$97,672.26, along with a Packing List for the shipment

      of the Purchased Items were provided to defendant Peace Bird.




                                                 21
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page22
                                                              54ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 22215




   114.   Shipping container number HASU4554162 arrived at the designated port of discharge in

      Manzanillo Mexico, and the Purchased Items were delivered to, and received by defendant

      Peace Bird.


 Defendant’s Breach

   115.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.


   116.   The time for Peace Bird to make payment to ITG for the Purchased Items shipped in

      shipping container number HASU4554162, under ITG’s Commercial Invoice Number

      17363YFM51B, expired on January 13, 2018.



   117.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.



   118.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG

      has been damaged in the sum of US$97,672.26, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.


                       AS AND FOR PLAINTIFF’S EIGHTH CAUSE OF ACTION

   119.   Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at

      length herein.




                                                     22
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page23
                                                              55ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 23216




   120.   On June 19, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of fabrics-textiles in various colors, described as “SUPER PONTI” (“the

      Purchased Items”).



   121.   Among other things, the Sales Contract required the Purchased Items, customer item

      number SPT010 to be shipped by ITG and delivered “LDP Mexico City.”



   122.   The Sales Contract also provided that customer item number SPT010 was to be shipped

      out of any port in China before July 10, 2017.



   123.   The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$7.520 per kilogram.



   124.   Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or

      180 days after shipment of the Purchased Items by ITG from any port in China.


   Customer Item SPT010

   125.   On July 24, 2017, shipping container number FCIU8434636, containing customer item

      number SPT010, and consisting of 850 Rolls of the purchased fabrics-textiles, weighing 20,788

      kilograms, was shipped on board from Ningbo, China, to the port of discharge at Manzanillo,

      Mexico for delivery in Mexico City, Mexico, to defendant Peace Bird.




                                                  23
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page24
                                                              56ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 24217




   126.   Bill of Lading Number CCNRN7465A5VX505 (PEN7NGBO24505), ITG’s Commercial

      Invoice Number 17456YFM07D, in the amount of US$156, 325.76, along with a Packing List

      for the shipment of the Purchased Items, were provided to defendant Peace Bird.



   127.   Shipping container number FCIU8434636 arrived at the designated port of discharge at

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Defendant’s Breach

   128.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.

   129.   The time for Peace Bird to make payment to ITG for the purchased items shipped in

      shipping container number FCIU8434636, under ITG’s Commercial Invoice Number

      17456YFM07D, expired on January 20, 2018.



   130.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.



   131.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG

      has been damaged in the sum of US$156, 325.76, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.




                                                     24
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page25
                                                              57ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 25218




                       AS AND FOR PLAINTIFF’S NINTH CAUSE OF ACTION

   132.   Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at

      length herein.



   133.   On July 6, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of fabrics-textiles in various colors, described as “WOOL DOBBY” (“the

      Purchased Items”).



   134.   Among other things, the Sales Contract required the Purchased Items, customer item

      number WD001-1, to be shipped by ITG and delivered “LDP Mexico City.”.



   135.   The Sales Contract also provided that customer item number WD001-1 was to be shipped

      out of any port in China before July 20, 2017.



   136.   The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$1.430 per metric ton.



   137.   Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or

      180 days after shipment of the Purchased Items by ITG from any port in China.


   Customer Item WD001-1

   138.   On July 31, 2017, shipping container numbers BMOU5702850 and TCNU2205237,

      containing customer item number WD001-1, consisting of 851 Rolls of purchased fabrics-

                                                   25
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page26
                                                              58ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 26219




      textiles, weighing 17,569.7 kilograms, was shipped on board from Ningbo, China, to the port

      of discharge in Lazaro Cardenas, Mexico, for delivery to defendant Peace Bird.



   139.   Bills of Lading Number YMLUC232013344 (C232013344) and YMLUC232013347

      (C232013347),      ITG’s    Commercial      Invoice    Numbers      17458YFM99BM100A             and

      17457YFM99AM08AG, in the total amount of US$152,258.82, along with Packing Lists for

      the shipments of the Purchased Items, were provided to defendant Peace Bird.



   140.   Shipping container numbers BMOU5702850 and TCNU2205237 arrived at the designated

      port of discharge in Lazaro Cardenas, Mexico, and the Purchased Items were delivered to, and

      received by, defendant Peace Bird.


   Defendant’s Breach

   141.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.

   142.   The time for Peace Bird to make payment to ITG for the purchased items shipped in

      shipping container numbers BMOU5702850 and TCNU2205237, under ITG’s Commercial

      Invoices Numbered 17458YFM99BM100A and 17457YFM99AM08AG, expired on January

      27, 2018.



   143.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.




                                                     26
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page27
                                                              59ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 27220




   144.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG

      has been damaged in the sum of US$152, 258.82, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.


                       AS AND FOR PLAINTIFF’S TENTH CAUSE OF ACTION

   145.   Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at

      length herein.



   146.   On July 6, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of fabrics-textiles in various colors, described as “MESH” (“the Purchased

      Items”).



   147.   Among other things, the Sales Contract required the Purchased Items, customer item

      number MESH001-1, to be shipped by ITG and delivered “LDP Lazaro Cardenas, Mexico.”



   148.   The Sales Contract also provided that customer item number MESH001-1, was to be

      shipped out of any port in China before July 20, 2017.



   149.   The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$6.160 per kilogram.



   150.   Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or

      180 days after shipment of the Purchased Items by ITG from any port in China.

                                                   27
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page28
                                                              60ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 28221




   Customer Item MESH001-1

   151.   On July 31, 2017, shipping container number BMOU5702850, containing customer item

      number MESH001-1, and consisting of 372 Rolls of the purchased fabrics-textiles weighing

      10,210.6 kilograms, were shipped on board from Ningbo, China, to the port of discharge in

      Lazaro Cardenas, Mexico, for delivery to defendant Peace Bird.



   152.   Bill of Lading Number YMLUC232013344 (C232013344), ITG’s Commercial Invoice

      Number 17458YFM99BM100A, in the amount of US$62,897.30, along with a Packing List

      for the shipment of the Purchased Items, were provided to defendant Peace Bird.



   153.   Shipping container number BMOU5702850 arrived at the designated port of discharge in

      Lazaro Cardenas, Mexico, and the Purchased Items were delivered to, and received by,

      defendant Peace Bird.


   Defendant’s Breach

   154.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.

   155.   The time for Peace Bird to make payment to ITG for the purchased items shipped in

      shipping container number BMOU5702850, under ITG’s Commercial Invoice Number

      17458YFM99BM100A, expired on January 27, 2018.



   156.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.


                                                     28
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page29
                                                              61ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 29222




   157.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG

      has been damaged in the sum of US$62,897.30, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.


                       AS AND FOR PLAINTIFF’S ELEVENTH CAUSE OF ACTION

   158.   Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at

      length herein.



   159.   On June 4, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of polyester fabric-textiles in various colors, described as “POLY SPUN”

      (“the Purchased Items”).



   160.   Among other things, the Sales Contract required the Purchased Items, customer item

      numbers PS1028 and PS1029, to be shipped by ITG and delivered “LDP Mexico City.”



   161.   The Sales Contract also provided that customer item numbers PS1028 and PS1029. were

      to be shipped by ITG from any port in China before July 15, 2017.



   162.   The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$4.130 per kilogram.




                                                   29
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page30
                                                              62ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 30223




   163.   Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or

      180 days after shipment of the Purchased Items by ITG out of any port in China.


   Customer Item PS1028

   164.   On June 30, 2017, shipping container number MRKU5221712, containing customer item

      number PS1028, and containing 1109 Rolls of the purchased fabrics-textiles weighing 24,369

      kilograms, was shipped on board from Ningbo, China, to Manzanillo, Mexico, for transport by

      land to Mexico City for delivery to defendant Peace Bird.



   165.   Bill of Lading Number TDSHSE17060542 (589782845), ITG’s Commercial Invoice

      Number 17369YFDR004, in the amount of US$100,643.97, along with a Packing List for the

      shipment of the Purchased Items, were provided to defendant Peace Bird.



   166.   Shipping containers numbered MRKU5221712 arrived at the designated port of discharge

      in Manzanillo, Mexico, and the purchased items were delivered to, and received by defendant

      Peace Bird.


   Customer Item PS1029

   167.   On June 30, 2017, shipping container number EMCU9845140, containing customer item

      number PS1029, consisting of 1080 Rolls of the purchased fabrics-textiles, weighing 23,716.1

      kilograms, was shipped on board from Ningbo, China to Manzanillo, Mexico, for transport by

      land to Mexico City for delivery to defendant Peace Bird.




                                                 30
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page31
                                                              63ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 31224




   168.   Bill of Lading Number TDSHSE17060557 (EGLV143785215662), ITG’s Commercial

      Invoice Number 17370YFDR005, in the amount of US$97,947.49, along with a Packing List

      for the shipment of the Purchased Items were provided to defendant Peace Bird.



   169.   Shipping containers numbered EMCU9845140 arrived at the designated port of discharge

      in Manzanillo, Mexico, and the purchased items were delivered to, and received by defendant

      Peace Bird.


   Defendant’s Breach

   170.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.

   171.   The time for Peace Bird to make payment to ITG for the purchased items shipped in

      shipping container numbers MRKU5221712 and EMCU9845140, under ITG’s Commercial

      Invoice Numbers 17369YFDR004 and 17370YFDR005, expired on December 27, 2017.



   172.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.



   173.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG

      has been damaged in the sum of US$198,591.46, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.




                                                     31
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page32
                                                              64ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 32225




                   AS AND FOR PLAINTIFF’S TWELVETH CAUSE OF ACTION

   174.   Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at

      length herein.



   175.    On June 4, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of polyester fabric-textiles in various colors, described as “75D BOMBAY”

      (“the Purchased Items”).



   176.   Among other things, the Sales Contract required the Purchased Items, customer item

      numbers DXB086, DXB087 and BB1027, to be shipped by ITG and delivered “LDP Mexico

      City.”



   177.   The Sales Contract also provided that customer items numbered DXB086, DXB087 and

      BB1027, were to be shipped out of any port in China before July 15, 2017.



   178.   The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$3.870 per kilogram.



   179.   Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or

      180 days after shipment of the Purchased Items by ITG from any port in China.




                                                   32
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page33
                                                              65ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 33226




   Customer Item DXB086

   180.   On June 30, 2017, shipping container number PONU7545796, containing customer item

      number DXB086, consisting of 850 Rolls of the purchased fabrics-textiles weighing 17,235.7

      kilograms, were shipped on board from Ningbo, China, to the port of discharge in Manzanillo,

      Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf of defendant

      Peace Bird.



   181.   Bill of Lading Number TDSHSE17060544 (589782847), ITG’s Commercial Invoice

      Number 17371YFDR006, in the amount of US$66,702.16, along with a Packing List for the

      shipment of the Purchased Items, were provided to defendant Peace Bird.



   182.   Shipping container number PONU7545796 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Customer Item DXB087

   183.   On June 30, 2017, shipping container numbered HMCU9156606, containing customer

      item number DXB087, consisting of 837 Rolls of the purchased fabrics-textiles weighing

      16,899.4 kilograms, were shipped on board from Ningbo, China, to the port of discharge in

      Manzanillo, Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf

      of defendant Peace Bird.




                                                 33
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page34
                                                              66ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 34227




   184.   Bill of Lading Number EGLV143785215689, ITG’s Commercial Invoice Number

      17372YFDR007, in the amount of US$65,400.68, along with a Packing List for the shipment

      of the Purchased Items, were provided to defendant Peace Bird.



   185.   Shipping container number HMCU9156606 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Customer Item BB1027

   186.   On June 30, 2017, shipping container numbered MRKU5323910, containing customer

      item number BB1027, consisting of 821 Rolls of the purchased fabrics-textiles weighing

      16,574.9 kilograms, were shipped on board from Ningbo, China, to the port of discharge in

      Manzanillo, Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf

      of defendant Peace Bird.



   187.   Bill of Lading Number TDSHSE17060545 (589782848), ITG’s Commercial Invoice

      Number 17373YFDR008, in the amount of US$64,144.86, along with a Packing List for the

      shipment of the Purchased Items, were provided to defendant Peace Bird.



   188.   Shipping container number MRKU5323910 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.




                                                34
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page35
                                                              67ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 35228




   Defendant’s Breach

   189.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.



   190.   The time for Peace Bird to make payment to ITG for the purchased items shipped in

      shipping container numbers PONU7545796 and MRKU5323910, under ITG’s Commercial

      Invoice Numbers, 17371YFDR006 and 17373YFDR008, respectively, expired on December

      27, 2017.



   191.   The time for Peace Bird to make payment to ITG for the purchased items shipped in

      shipping container number HMCU9156606, under ITG’s Commercial Invoice Number

      17372YFDR007, expired on December 27, 2017.



   192.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.



   193.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG

      has been damaged in the sum of US$196,247.70, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.


                     AS AND FOR PLAINTIFF’S THIRTEENTH CAUSE OF ACTION

   194.   Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at

      length herein.

                                                     35
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page36
                                                              68ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 36229




   195.   On June 4, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of polyester fabric-textiles in various colors, described as “DTY BLUSH”

      (“the Purchased Items”).



   196.   Among other things, the Sales Contract required the Purchased Items, customer item

      numbers DXDB004 and DXDB006, to be shipped by ITG and delivered “LDP Mexico City.”



   197.   The Sales Contract also provided that customer item numbers DXDB004 and DXDB006,

      be shipped out of any port in China before July 15, 2017.



   198.   The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$5.450 per kilogram.



   199.   Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or

      180 days after shipment of the Purchased Items by ITG from any port in China.


   Customer Item DXDB004

   200.   On June 30, 2017, shipping container numbered EITU1750127 containing customer item

      number DXDB004, consisting of 910 Rolls of the purchased fabrics-textiles weighing 19,822.7

      kilograms, were shipped on board from Ningbo, China, to the port of discharge in Manzanillo,

      Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf of defendant

      Peace Bird.



                                                  36
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page37
                                                              69ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 37230




   201.   Bill of Lading Number TDSHSE17060543 (EGLV143785215646), ITG’s Commercial

      Invoice Number 17374YFDR009, in the amount of US$108,033.72, along with a Packing List

      for the shipment of the Purchased Items, were provided to defendant Peace Bird.



   202.   Shipping container number EITU1750127 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Customer Item DXDB006

   203.   On June 30, 2017, shipping container numbered MSKU9246984 containing customer item

      number DXDB006, consisting of 867 Rolls of the purchased fabrics-textiles weighing 19,053.3

      kilograms, were shipped on board from Ningbo, China, to the port of discharge in Manzanillo,

      Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf of defendant

      Peace Bird.



   204.   Bill of Lading Number TDSHSE17060553 (589782846), ITG’s Commercial Invoice

      Number 17375YFDR010, in the amount of US$103,840.49, along with a Packing List for the

      shipment of the Purchased Items, were provided to defendant Peace Bird.



   205.   Shipping container number MSKU9246984 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.




                                                 37
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page38
                                                              70ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 38231




   Defendant’s Breach


   206.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.

   207.   The time for Peace Bird to make payment to ITG for the purchased items shipped in

      shipping container numbers EITU1750127 and MSKU9246984, under ITG’s Commercial

      Invoice Numbers 17374YFDR009 and 17375YFDR010, respectively, expired on December

      27, 2017.



   208.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.



   209.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG

      has been damaged in the sum of US$211,874.21, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.


                     AS AND FOR PLAINTIFF’S FOURTEENTH CAUSE OF ACTION

   210.   Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at

      length herein.



   211.   On June 4, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of polyester fabric-textiles in various colors, described as “21DTY FELPA

      SPUN” (“the Purchased Items”).


                                                     38
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page39
                                                              71ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 39232




   212.   Among other things, the Sales Contract required the Purchased Items, customer item

      numbers FS1016 and FS1017, to be shipped by ITG and delivered “LDP Mexico City.”



   213.   The Sales Contract also provided that customer item numbers FS1016 and FS1017 be

      shipped out of any port in China before July 15, 2017.



   214.   The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$4.130 per kilogram.



   215.   Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or

      180 days after shipment of the Purchased Items by ITG from any port in China.


   Customer Item FS1016

   216.   On June 30, 2017, shipping container numbered MRKU4381001, containing customer

      item number FS1016, consisting of 666 Rolls of the purchased fabrics-textiles weighing

      17,655.1 kilograms, were shipped on board from Ningbo, China, to the port of discharge in

      Manzanillo, Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf

      of defendant Peace Bird.



   217.   Bill of Lading Number TDSHSE17060540 (589782844), ITG’s Commercial Invoice

      Number 17376YFDR011, in the amount of US$72,915.56, along with a Packing List for the

      shipment of the Purchased Items, were provided to defendant Peace Bird.



                                                 39
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page40
                                                              72ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 40233




   218.   Shipping container number MRKU4381001 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Customer Item FS1017

   219.   On June 30, 2017, shipping container numbered GESU5912490, containing customer item

      number FS1017, consisting of 667 Rolls of the purchased fabrics-textiles weighing 17,765.8

      kilograms, were shipped on board from Ningbo, China, to the port of discharge in Manzanillo,

      Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf of defendant

      Peace Bird.



   220.   Bill of Lading Number TDSHSE17060541 (589782843), ITG’s Commercial Invoice

      Number 17377YFDR012, in the amount of US$73,372.75, along with a Packing List for the

      shipment of the Purchased Items, were provided to defendant Peace Bird.



   221.   Shipping container number GESU5912490 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Defendant’s Breach

   222.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.


   223.   The time for Peace Bird to make payment to ITG for the purchased items shipped in

      shipping container numbers MRKU4381001 and GESU5912490, under ITG’s Commercial



                                                   40
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page41
                                                              73ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 41234




      Invoice Numbers 17376YFDR011 and 17377YFDR012, respectively, expired on December

      27, 2017.



   224.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.



   225.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG

      has been damaged in the sum of US$146,288.31, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.



                  AS AND FOR PLAINTIFF’S FIFTEENTH CAUSE OF ACTION


   226.   Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at

      length herein.



   227.   On June 4, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of fabrics-textiles in various colors, described as “RAYON SPANDEX”

      (“the Purchased Items”).



   228.   Among other things, the Sales Contract required the Purchased Items, customer item

      numbers AYR066 and RY1101, to be shipped by ITG and delivered LDP Mexico City.”




                                                     41
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page42
                                                              74ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 42235




   229.   The Sales Contract also provided that customer item numbers AYR066 and RY1101 were

      to be shipped out of any port in China before July 15, 2017.



   230.   The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$6.410 per kilogram.



   231.   Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or

      180 days after shipment of the Purchased Items by ITG from any port in China.


   Customer Item AYR066

   232.   On June 30, 2017, shipping container numbered CAIU9790356, containing customer item

      number AYR066, consisting of 948 Rolls of the purchased fabrics-textiles weighing 21,847.7

      kilograms, was shipped on board from Ningbo, China, to the port of discharge in Manzanillo,

      Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf of defendant

      Peace Bird.



   233.   Bill of Lading Number TDSHSE17060554 (EGLV143785215654), ITG’s Commercial

      Invoice Number 17378YFDR013, in the amount of US$140,043.76, along with a Packing List

      for the shipment of the Purchased Items, were provided to defendant Peace Bird.



   234.   Shipping container number CAIU9790356 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.



                                                 42
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page43
                                                              75ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 43236




   Customer Item RY101

   235.   On June 30, 2017, shipping container numbered LTIU8007232, containing customer item

      number RY1101 containing 932 Rolls of the purchased fabrics-textiles, weighing 21,905.1

      kilograms, were shipped on board from Ningbo, China, to the port of discharge in Manzanillo,

      Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf of defendant

      Peace Bird.



   236.   Bill of Lading Number TDSHSE17060558 (EGLV143785215671), ITG’s Commercial

      Invoice Number 17379YFDR014, in the amount of US$140,411.69, along with a Packing List

      for the shipment of the Purchased Items, were provided to defendant Peace Bird.



   237.   Shipping container number LTIU8007232 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Defendant’s Breach

   238.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.

   239.   The time for Peace Bird to make payment to ITG for the purchased items shipped in

      shipping container numbers CAIU9790356 and LTIU8007232, under ITG’s Commercial

      Invoice Numbers 17378YFDR013 and 17379YFDR014, respectively, expired on December

      27, 2017.




                                                   43
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page44
                                                              76ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 44237




   240.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.



   241.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG

      has been damaged in the sum of US$280,455.45, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.



                AS AND FOR PLAINTIFF’S SIXTEENTH CAUSE OF ACTION


   242.   Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at

      length herein.



   243.   On June 4, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of fabric-textiles in various colors, described as “RAYON SPANDEX”

      (“the Purchased Items”).



   244.   Among other things, the Sales Contract required the Purchased Items, customer item

      number AYR067, to be shipped by ITG and delivered “LDP Mexico City.”



   245.   The Sales Contract also provided that customer item number AYR067 be shipped out of

      any port in China before July 15, 2017.




                                                     44
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page45
                                                              77ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 45238




   246.   The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$6.470 per kilogram.



   247.   Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or

      180 days after shipment of the Purchased Items by ITG from any port in China.


   Customer Item AYR067

   248.   On July 05, 2017, shipping container numbered CAXU 9243983, containing customer

      item number AYR067, consisting of 943 Rolls of the purchased fabrics-textiles weighing

      21,968.1 kilograms, was shipped on board from Ningbo, China, to the port of discharge in

      Manzanillo, Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf

      of defendant Peace Bird.



   249.   Bill of Lading Number HLCUNG11707BDKT1 (HLCBON23770), ITG’s Commercial

      Invoice Number 17391YFDR015, in the amount of US$142,133.61, along with a Packing List

      for the shipment of the Purchased Items, were provided to defendant Peace Bird.



   250.   Shipping container number CAXU 9243983 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Defendant’s Breach

   251.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.




                                                   45
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page46
                                                              78ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 46239




   252.   The time for Peace Bird to make payment to ITG for the purchased items shipped in

      shipping container number CAXU 9243983, under IYG’s Commercial Invoice Number

      17391YFDR015, expired on January 1, 2018.



   253.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.



   254.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG

      has been damaged in the sum of US$142,133.61, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.


                AS AND FOR PLAINTIFF’S SEVENTEENTH CAUSE OF ACTION

   255.   Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at

      length herein.



   256.   On June 4, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of fabrics-textiles in various colors, described as “75D BOMBAY” (“the

      Purchased Items”).



   257.   Among other things, the Sales Contract required the Purchased Items, customer item

      numbers DXB088, DXB089 and BB1028, to be shipped by ITG and delivered “LDP Mexico

      City.”

                                                     46
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page47
                                                              79ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 47240




   258.   The Sales Contract also provided that customer item numbers DXB088, DXB089 and

      BB1028, were to be shipped out of any port in China before July 15, 2017.



   259.   The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$3.960 per kilogram.



   260.   Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or

      180 days after shipment of the Purchased Items by ITG from any port in China.


   Customer Item BB1028

   261.   On July 5, 2017, shipping container numbered UASU1037657, containing customer item

      number BB1028, consisting of 878 Rolls of the purchased fabrics-textiles weighing 17,764.5

      kilograms, were shipped on board from Ningbo, China, to the port of discharge in Manzanillo,

      Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf of defendant

      Peace Bird.



   262.   Bill of Lading Number HLCUNG11707BDKH0 (HLCBON23768), ITG’s Commercial

      Invoice Number 17392YFDR016, in the amount of US$70,347.42, along with a Packing List

      for the shipment of the Purchased Items, were provided to defendant Peace Bird.



   263.   Shipping container number UASU1037657 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.

                                                 47
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page48
                                                              80ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 48241




   Customer Item DXB088

   264.   On July 7, 2017, shipping container numbered MSKU0978351, containing customer item

      number DXB088, consisting of 865 Rolls of the purchased fabrics-textiles weighing 17,119.70

      kilograms, were shipped on board from Ningbo, China, to the port of discharge in Manzanillo,

      Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf of defendant

      Peace Bird.



   265.   Bill of Lading Number TDSHSE17060759 (589782853), ITG’s Commercial Invoice

      Number 17395YFDR019, in the amount of US$67,794.01, along with a Packing List for the

      shipment of the Purchased Items, were provided to defendant Peace Bird.



   266.   Shipping container number MSKU0978351 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Customer Item DXB089

   267.   On July 7, 2017, shipping container numbered MSKU1118992, containing customer item

      number DXB089, consisting of 872 Rolls of the purchased fabrics-textiles weighing 17,487.6

      kilograms, were shipped on board from Ningbo, China, to the port of discharge in Manzanillo,

      Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf of defendant

      Peace Bird.




                                                 48
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page49
                                                              81ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 49242




   268.   Bill of Lading Number TDSHSE17060760 (589782854), ITG’s Commercial Invoice

      Number 17396YFDR020, in the amount of US$69,250.90, along with a Packing List for the

      shipment of the Purchased Items, were provided to defendant Peace Bird.



   269.   Shipping container number MSKU1118992 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Defendant’s Breach

   270.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.

   271.   The time for Peace Bird to make payment to ITG for the purchased items shipped in

      shipping container numbers UASU1037657, MSKU0978351, and MSKU1118992,

      under ITG’s Commercial Invoice Numbers 17392YFDR016, 17395YFDR019, and

      17396YFDR020, respectively, expired on January 1, 2018 and January 3, 2018.



   272.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.



   273.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG

      has been damaged in the sum of US$207,392.33, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.




                                                     49
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page50
                                                              82ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 50243




                AS AND FOR PLAINTIFF’S EIGHTEENTH CAUSE OF ACTION

   274.   Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at

      length herein.



   275.   On June 4, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of fabric-textiles in various colors, described as “21DTY FELPA SPUN”

      (“the Purchased Items”).



   276.   Among other things, the Sales Contract required the Purchased Items, customer item

      number FS1018, to be shipped by ITG and delivered “LDP Mexico City.”



   277.   The Sales Contract also provided that customer item number FS1018 was to be shipped

      out of any port in China before July 15, 2017.



   278.   The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$4.130 per kilogram.



   279.   Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or

      180 days after shipment of the Purchased Items by ITG from any port in China.


   Customer Item FS1018

   280.   On July 05, 2017, shipping container numbered TEMU 6706561, containing customer item

      number FS1018, consisting of 652 Rolls of the purchased fabrics-textiles weighing 17,474

                                                   50
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page51
                                                              83ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 51244




      kilograms, were shipped on board from Ningbo, China, to the port of discharge in Manzanillo,

      Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf of defendant

      Peace Bird.



   281.   Bill of Lading Number HLCUNG11707BDKU2 (HLCBON23773), ITG’s Commercial

      Invoice Number 17393YFDR017, in the amount of US$72,167.62, along with a Packing List

      for the shipment of the Purchased Items, were provided to defendant Peace Bird.



   282.   Shipping container number TEMU 6706561 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Defendant’s Breach

   283.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.

   284.   The time for Peace Bird to make payment to ITG for the purchased items shipped in

      shipping container number TEMU 6706561, under ITG’s Commercial Invoice Number

      17393YFDR017, expired on January 1, 2018.



   285.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.




                                                     51
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page52
                                                              84ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 52245




   286.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG has

      been damaged in the sum of US$72,167.62, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.



                AS AND FOR PLAINTIFF’S NINETEENTH CAUSE OF ACTION

   287.   Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1


      through 19, inclusive, with the same force and effect as if the same were set forth fully at


      length herein.




   288.   On June 4, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as


      Buyer, for the sale of fabrics-textiles in various colors, described as “POLY SPUN” (“the


      Purchased Items”).




   289.   Among other things, the Sales Contract required the Purchased Items, customer item


      numbers PS1030 and PS1031, to be shipped by ITG and delivered “LDP Mexico City.”




                                                   52
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page53
                                                              85ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 53246




   290.   The Sales Contract also provided that customer item numbers PS1030 and PS1031, were


      to be shipped out of any port in China before July 15, 2017.




   291.   The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was


      US$4.130 per kilogram.




   292.   Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or


      180 days after shipment of the Purchased Items by ITG from any port in China.



   Customer Item PS1030

   293.   On July 5, 2017, shipping container numbered TCLU 8614127 containing customer item

      number PS1030, consisting of 1090 Rolls of the purchased fabrics-textiles weighing 23,973.2

      kilograms, were shipped on board from Ningbo, China, to the port of discharge in Manzanillo,

      Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf of defendant

      Peace Bird.



   294.   Bill of Lading Number HLCUNG11707BDKV4 (HLCBON23771), ITG’s Commercial

      Invoice Number 17394YFDR018, in the amount of US$99,009.32, along with a Packing List

      for the shipment of the Purchased Items, were provided to defendant Peace Bird.



                                                 53
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page54
                                                              86ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 54247




   295.   Shipping container number TCLU 8614127 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Customer Item PS1031

   296.   On July 7, 2017, shipping container numbered GLDU0619697, containing customer item

      number PS1031, consisting of 1074 Rolls of the purchased fabrics-textiles weighing 23,703.4

      kilograms, were shipped on board from Ningbo, China, to the port of discharge in Manzanillo,

      Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf of defendant

      Peace Bird.



   297.   Bill of Lading Number TDSHSE17060762 (589782856), ITG’s Commercial Invoice

      Number 17398YFDR022, in the amount of US$97,895.04, along with a Packing List for the

      shipment of the Purchased Items, were provided to defendant Peace Bird.



   298.   Shipping container number GLDU0619697 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.


   Defendant’s Breach

   299.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.

   300.   The time for Peace Bird to make payment to ITG for the purchased items shipped in

      shipping container numbers TCLU 8614127 and GLDU0619697, under ITG’s Commercial




                                                   54
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page55
                                                              87ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 55248




      Invoice Numbers 17394YFDR018 and 17398YFDR022, respectively, expired on January 1,

      2018 and January 3, 2018.



   301.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.



   302.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG has

      been damaged in the sum of US$196,904.36, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.


                     AS AND FOR PLAINTIFF’S TWENTIETH CAUSE OF ACTION

   303.   Plaintiff, ITG, repeats and re-alleges each and every allegation contained in paragraphs 1

      through 19, inclusive, with the same force and effect as if the same were set forth fully at

      length herein.



   304.   On June 4, 2017, ITG, as Seller, entered into a written Sales Contract with Peace Bird, as

      Buyer, for the sale of fabrics-textiles in various colors, described as “JACAR LIVERPOOR”

      (“the Purchased Items”).



   305.   Among other things, the Sales Contract required the Purchased Items, customer item

      number JL1001, to be shipped by ITG and delivered “LDP Mexico City.”




                                                     55
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page56
                                                              88ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 56249




   306.   The Sales Contract also provided that customer item number JL1001 was to be shipped

      by ITG, and delivered Mexico, out of any port in China before July 15, 2017.



   307.   The agreed upon Contract Price for the Purchased Items payable by Peace Bird to ITG was

      US$5.240 per kilogram.



   308.   Peace Bird agreed to pay to ITG the full amount of the Contract Price “OA 180 days,” or

      180 days after shipment of the Purchased Items by ITG from any port in China.


   Customer Item JL1001

   309.   On July 7, 2017, shipping container numbered MRKU4200042, containing customer item

      number JL1001, consisting of 565Rolls of the purchased fabrics-textiles weighing 12,970.6

      kilograms, were shipped on board from Ningbo, China, to the port of discharge in Manzanillo,

      Mexico, for transport to the place of delivery at Mexico City, Mexico, on behalf of defendant

      Peace Bird.




   310.   Bill of Lading Number TDSHSE17060761 (589782855), ITG’s Commercial Invoice

      Number 17397YFDR021, in the amount of US$67,965.94, along with a Packing List for the

      shipment of the Purchased Items, were provided to defendant Peace Bird.




                                                 56
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page57
                                                              89ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 57250




   311.   Shipping container number MRKU4200042 arrived at the designated port of discharge in

      Manzanillo, Mexico, and the Purchased Items were delivered to, and received by, defendant

      Peace Bird.



   Defendant’s Breach

   312.   Plaintiff ITG, has, at all times, performed its obligations under the Sales Contract.

   313.   The time for Peace Bird to make payment to ITG for the purchased items shipped in

      shipping container number MRKU4200042, under ITG’s Commercial Invoice Number

      17397YFDR021, expired on January 3, 2018.



   314.   Defendant Peace Bird has failed and refused to make payment for the items of fabric-

      textiles purchased and received by it and is in breach its obligation to pay for the fabrics-textiles

      it received.



   315.   As a consequence of defendant Peace Bird’s breach of the Sales Contract, plaintiff ITG has

      been damaged in the sum of US$67,965.94, together with interest, and the costs,

      disbursements, and attorneys’ fees incurred in connection with this action.



          WHEREFORE, plaintiff, XIAMEN ITG GROUP CORP., LTD., demands judgment in its

   favor and against, defendant, PEACE BIRD TRADING CORP., as follows:

          1. on plaintiff’s first cause of action, in the amount of $101,822.93, together with
             interest and costs; and

          2. on plaintiff’s second cause of action, in the amount of $64,605.22, together with
             interest and costs; and

                                                     57
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page58
                                                              90ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 58251




         3. on plaintiff’s third cause of action, in the amount of $62,094.08, together with
            interest and costs; and

         4. on plaintiff’s fourth cause of action, in the amount of $121,029.79, together
            with interest and costs; and

         5. on plaintiff’s fifth cause of action, in the amount of $62,765.18, together with
            interest and costs; and

         6. on plaintiff’s sixth cause of action, in the amount of $108,171.84, together with
            interest and costs; and

         7. on plaintiff’s seventh cause of action, in the amount of $97,672.26, together
            with interest and costs; and

         8. on plaintiff’s eighth cause of action, in the amount of $156,325.76, together
            with interest and costs; and

         9. on plaintiff’s ninth cause of action, in the amount of $152,258.82, together with
            interest and costs; and

         10. on plaintiff’s tenth cause of action, in the amount of $62,897.30, together with
             interest and costs; and

         11. on plaintiff’s eleventh cause of action, in the amount of $198,591.46, together
             with interest and costs; and

         12. on plaintiff’s twelfth cause of action, in the amount of $196,247.70, together
             with interest and costs; and
         13. on plaintiff’s thirteenth cause of action, in the amount of $211,874.21, together
             with interest and costs; and

         14. on plaintiff’s fourteenth cause of action, in the amount of $146,288.31, together
             with interest and costs; and

         15. on plaintiff’s fifteenth cause of action, in the amount of $280,455.45, together
             with interest and costs; and

         16. on plaintiff’s sixteenth cause of action, in the amount of $142,133.61, together
             with interest and costs; and




                                                  58
Case
   Case
     1:21-cv-00535-WFK-VMS
        1:19-cv-06524-DLI-ST Document 19
                                      1 Filed
                                         Filed11/19/19
                                               07/30/21 Page
                                                         Page59
                                                              91ofof59
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 59252
Case 1:21-cv-00535-WFK-VMS Document 19 Filed 07/30/21 Page 92 of 161 PageID #: 253




                   Exhibit 3
Case
 Case1:21-cv-00535-WFK-VMS
       1:19-cv-06524-DLI-ST Document
                             Document28-1
                                      19 Filed
                                          Filed 07/30/21
                                                12/04/20 Page
                                                         Page 93
                                                              9 of
                                                                 of27
                                                                    161
                                                                      PageID
                                                                        PageID
                                                                             #: #:
                                                                                424254




   date that the requested “detailed” conversations took place, as demanded by this Interrogatory.

   Absent a recorded record of any conversation it is impossible for a detailed record to be sent any

   person, and there are no documents stating in detail, the verbal communications between the

   parties, as the meaning of the term “verbal communications” is understood by plaintiff. The

   documents provided to defendant and counterclaim-plaintiffs along with plaintiff’s initial

   disclosures and in response to these interrogatories and in response to defendant and counterclaim-

   plaintiffs’ document requests are sufficient to provide the substance of the interactions between

   the parties.



   INTERROGATORY NO. 7:
          Indicate whether any Plaintiff or any of its subsidiaries and/or parent companies have been
   named as a party or offered testimony in any other case, and if so, IDENTIFY the Court and Docket
   Number; whether any Respondent was a Defendant, Plaintiff or Third Party Defendant in the
   case; whether any Plaintiff provided testimony in the matter in the form of trial testimony,
   deposition and/or a certification, and indicate the disposition of the matter.
   RESPONSE TO INTERROGATORY NO. 7:
           Plaintiff objects to this Interrogatory to the extent that it seeks information concerning non-

   parties to this litigation. Plaintiff has not been named as a party or offered testimony in any other

   case in the United States     As used in this Interrogatory the reference to Respondent will be

   understood to refer to defendant and counterclaim-plaintiffs. With respect to the claims alleged

   by defendant and the counterclaim-plaintiffs, plaintiff was the Applicant and defendant, Peace Bird

   Trading Corp., and counterclaim-plaintiffs, Xing Lin (USA) International Corp. and Crystal

   Vogue, Inc. were the Respondents in arbitration proceedings held before the China International

   Economic and Trade Arbitration Commission, [2020] Z.G.M.Z.J.C.Z. Nos. 0317,0318 and 316,

   respectively. Plaintiff appeared through counsel and presented evidence in support of its claims.

   The submissions to the arbitral tribunal that were made by the parties are detailed in the Arbitral

                                                     9
Case
 Case1:21-cv-00535-WFK-VMS
      1:19-cv-06524-DLI-ST Document
                            Document28-1
                                      19 Filed 12/04/20
                                               07/30/21 Page 10
                                                             94 of 27
                                                                   161PageID
                                                                       PageID#:#:425
                                                                                  255




   Award dated March 10, 2020. A true copy of the Arbitral Award as issued in the Chinese language,

   along with an English language translation accompanies plaintiff’s responses to these

   Interrogatories as XIAMENITG000671A-847.



   INTERROGATORY NO. 8:
           Identify each person whom you intend to rely upon at trial as an expert witness, including
   their educational background, work history, professional experience, professional association, or
   other material upon which you will rely to establish that each of the foregoing named individuals
   is an expert and the field or area in which each such person is an expert, and attach to your
   answers to these Interrogatories complete and true copies of all written reports rendered by each
   expert listed in your answer to these Interrogatories.
   RESPONSE TO INTERROGATORY NO. 8:
          Plaintiff objects to this Interrogatory as being premature and as requesting information at

   this stage of the proceedings that is not in accordance with the Court’s Scheduling Order dated

   January 30, 2020. In any event, plaintiff has not determined the need for expert testimony at this

   stage of the proceedings.



   INTERROGATORY NO. 9:
          Set forth the terms of any agreements and/or contracts between the parties.
   RESPONSE TO INTERROGATORY NO. 9:
          Plaintiff objects to this Interrogatory as being duplicative in that it calls for information

   that was previously provided by plaintiff to defendant and counterclaim-plaintiffs on February 14,

   2020 along with plaintiff’s Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1)(A), as plaintiff’s

   document numbers XIAMENITG000001-665, which, along with the additional documents

   provided in response to these Interrogatories and in response to defendant and counterclaim-

   plaintiffs’ First Set of Document Demands To Xiamen ITG Group Corp.. Ltd., dated May 4, 2020,

   provide copies of what are believed to be all of the written contracts and agreements between the

                                                     10
Case
 Case1:21-cv-00535-WFK-VMS
      1:19-cv-06524-DLI-ST Document
                            Document28-1
                                      19 Filed 12/04/20
                                               07/30/21 Page 11
                                                             95 of 27
                                                                   161PageID
                                                                       PageID#:#:426
                                                                                  256




   parties. These documents are referred to in lieu of a written answer, and their review will provide

   the information requested by this Interrogatory with the burden of obtaining the answer to the

   question posed in this Interrogatory from the documents provided being substantially the same for

   either party.



   INTERROGATORY NO. 10:
            Set forth all contracts and agreements between Plaintiff and any other party to this
   litigation. Identify the specific parties to each contract and/or agreement and the specific terms of
   any alleged contract and/or agreement.
   RESPONSE TO INTERROGATORY NO. 10:
           Plaintiff objects to this Interrogatory as duplicative to the extent that it seeks information

   that has already been requested and provided. Plaintiff refers to and incorporates by reference its

   response to Interrogatory No. 9 which seeks information identical to that requested by defendant

   and counter-claim plaintiffs in this Interrogatory.



   INTERROGATORY NO. 11:
           Identify all statutes, laws and or provisions of the Provisions (sic) of the United Nations
   Conventions (sic) on contracts for the International Sale of Goods which you are relying upon and
   all facts to support your position.
   RESPONSE TO INTERROGATORY NO. 11:
           Plaintiff objects to this Interrogatory at this stage of the proceedings as being premature.

   However, based upon the fact that plaintiff and defendant and counterclaim-plaintiffs entered into

   a series of written contracts for the sale of goods, and plaintiff, in each instance, having shipped

   the ordered goods to defendant and counterclaim-plaintiffs, and in some instances having advanced

   funds for the benefit of defendant and counterclaim plaintiffs to pay customs fees, duties and taxes,

   and the goods having been shipped and received by defendant and counterclaim-plaintiffs without


                                                    11
Case
 Case1:21-cv-00535-WFK-VMS
      1:19-cv-06524-DLI-ST Document
                            Document28-1
                                      19 Filed 12/04/20
                                               07/30/21 Page 12
                                                             96 of 27
                                                                   161PageID
                                                                       PageID#:#:427
                                                                                  257




   protest, and defendant and counterclaim plaintiffs having guaranteed payment of the funds

   advanced on their behalf, and the price for the goods ordered and shipped having been agreed

   upon, and defendant and counterclaim-plaintiffs not having paid any part whatsoever of the

   purchase price or funds advanced on their behalf by plaintiff, at this stage of the proceedings

   plaintiff relies upon, at least, Articles 53, 54 and 59 of the United Nations Convention on Contracts

   for the International Sale of Goods (“CISG”). Plaintiff specifically reserves its right to supplement

   its answer to this Interrogatory, should additional provisions of the CISG appear to be applicable

   under the facts and circumstances of this case.



   INTERROGATORY NO. 12 :
           Set forth in detail the circumstances surrounding and promises made prior to the execution
   of any agreement or contract between the parties.
   RESPONSE TO INTERROGATORY NO. 12:
          Plaintiff objects to the form of this Interrogatory to the extent that it suggests or implies

   that there were any promises made prior to the execution of the written agreements of the parties

   which were not included in the parties’ agreements. Plaintiff further objects to this Interrogatory

   as being vague and ambiguous in requesting unspecified detail about unspecified circumstances

   surrounding any agreement or contract between the parties. In each instance, agreements were

   exchanged between the parties and presumably reviewed by all parties prior to being executed by

   the parties to the agreements.



   INTERROGATORY NO. 13 :
          If you contend that any items were seized and/or confiscated by any governmental agency
   and or were sold to any non-party, articulate the item number and/or containment (sic) number
   and the details regarding the date these goods were sold and/or confiscated and the value of the
   goods that were either sold or confiscated.

                                                     12
Case
 Case1:21-cv-00535-WFK-VMS
      1:19-cv-06524-DLI-ST Document
                            Document28-1
                                      19 Filed 12/04/20
                                               07/30/21 Page 14
                                                             97 of 27
                                                                   161PageID
                                                                       PageID#:#:429
                                                                                  258




   the person or entity to whom or to which such an application was made, and identify all documents
   submitted to said person or entity in support of the application.


   RESPONSE TO INTERROGATORY NO. 16:
           Plaintiff objects to this Interrogatory on the grounds that it seeks information that is not

   relevant to the parties’ claims or defenses; that it is overbroad and too burdensome to answer; and

   that it is intended to harass or annoy plaintiff. Subject to the objections raised, plaintiff used its

   own corporate funds to pay for the duties, taxes and/or customs fees for some of the goods at issue

   in this case.



   INTERROGATORY NO. 17 :
           Identify any connection between the People’s Republic of China and Plaintiff.
   RESPONSE TO INTERROGATORY NO. 17:
           Plaintiff objects to this Interrogatory to the extent that it seeks information that is not

   relevant to either parties’ claims or defenses. Nonetheless, plaintiff is a corporation organized and

   existing under the laws of the People’s Republic of China (“PRC”), and its principal offices are

   located in the PRC. Plaintiff is a state-owned enterprise



   INTERROGATORY NO. 18 :
          Set forth all arbitration awards issued related to this case and the arbitrator which issued
   the award and identify all testimony and/or documents submitted to any arbitrator.
   RESPONSE TO INTERROGATORY NO. 18:
           In lieu of providing a written answer to this Interrogatory, plaintiff is providing along with

   its answers these Interrogatories true copies of the arbitral awards dated March 10, 2020, in the

   original Chinese language followed by an English language translation. that were entered

   following arbitration proceedings that were held before China International Economic and Trade

                                                    14
Case
 Case1:21-cv-00535-WFK-VMS
      1:19-cv-06524-DLI-ST Document
                            Document28-1
                                      19 Filed 12/04/20
                                               07/30/21 Page 15
                                                             98 of 27
                                                                   161PageID
                                                                       PageID#:#:430
                                                                                  259




   Arbitration Commission, which involved plaintiff as the Applicant and defendant, Peace Bird

   Trading Corp., and counterclaim-plaintiffs, Xing Lin (USA) International Corp. and Crystal

   Vogue, Inc., as Respondents ([2020] Z.G.M.Z.J.C.Z. Nos. 0317,0318 and 316, respectively).

   (XIAMENITG000671A- 847) The answers requested by this Interrogatory can be determined by

   a review of these awards, with the burden of obtaining the answers from the documents provided

   being substantially the same for either party.



   INTERROGATORY NO. 19 :
          Identify all bank accounts used to pay for the manufacturing, shipment and/or
   transportation of the goods at issue in this case and the specific amounts used from each account
   and the purpose that such amounts were expended.
   RESPONSE TO INTERROGATORY NO. 19:
          Plaintiff objects to this Interrogatory on the grounds that that it seeks information that is

   not relevant to either parties’ claims or defenses, however, see documents numbered

   XIAMENITG000848-857.



   INTERROGATORY NO. 20 :
            Set forth in detail each item, containment (sic) number, estimated date of delivery, the date
   when the goods arrived, the date when all customs, duties and/or taxes were to be paid and the
   date when all such customs, duties and/or taxes were paid, for the goods at issue in this case and/or
   all of the goods identified in all the pleadings in this case.
   RESPONSE TO INTERROGATORY NO. 20:
          In lieu of a written response to this Interrogatory, and in addition to documents previously

   provided along with plaintiff’s initial disclosures, and accompanying plaintiff’s responses to these

   Interrogatories plaintiff is providing in Excel format a file named “Excel Spreadsheet No. 1.”

   Excel Spreadsheet No. 1 provides the information requested by this Interrogatory. with the burden

   of extracting the answers from the document being provided substantially the same for either party.

                                                    15
Case 1:21-cv-00535-WFK-VMS Document 19 Filed 07/30/21 Page 99 of 161 PageID #: 260




                   Exhibit 4
Case
 Case1:21-cv-00535-WFK-VMS
       1:19-cv-06524-DLI-ST Document
                             Document28-1
                                      19 Filed
                                          Filed 07/30/21
                                                12/04/20 Page
                                                         Page 100
                                                              17 of
                                                                  of27
                                                                     161
                                                                       PageID
                                                                         PageID
                                                                              #: #:
                                                                                 432261




   shipments at issue in this case. In any event, plaintiff denies that there was any delay on the part

   of plaintiff in meeting its obligations under the parties’ agreements.



   INTERROGATORY NO. 23 :
         Set forth in detail all goods that were subject to any arbitration and the specific rulings
   made by any arbitrator related to those goods.


   RESPONSE TO INTERROGATORY NO. 23:
          In lieu of providing a written answer to this Interrogatory, plaintiff refers to documents

   being provided along with plaintiff’s answers to these Interrogatories as XIAMENITG000671A-

   847, the said documents being true copies of the arbitral awards dated March 10, 2020, in the

   original Chinese language followed by an English language translation. that were entered

   following arbitration proceedings that were held before China International Economic and Trade

   Arbitration Commission, which involved plaintiff as the Applicant and defendant, Peace Bird

   Trading Corp., and counterclaim-plaintiffs, Xing Lin (USA) International Corp. and Crystal

   Vogue, Inc., as Respondents ([2020] Z.G.M.Z.J.C.Z. Nos. 0317,0318 and 316, respectively). The

   answer to the inquiries made by this Interrogatory can be determined by a review of these awards,

   with the burden of obtaining the answers from the documents provided being substantially the

   same for either party.



   INTERROGATORY NO. 24 :
          Set forth all oral communications with any brokers and/or customs officers related to the
   goods at issue in this case.
   RESPONSE TO INTERROGATORY NO. 24:




                                                    17
Case 1:21-cv-00535-WFK-VMS Document 19 Filed 07/30/21 Page 101 of 161 PageID #: 262




                    Exhibit 5
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-4Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1022 of
                                                                     of 161
                                                                        20 PageID
                                                                            PageID#:#:13
                                                                                       263
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-4Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1033 of
                                                                     of 161
                                                                        20 PageID
                                                                            PageID#:#:14
                                                                                       264
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-4Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1044 of
                                                                     of 161
                                                                        20 PageID
                                                                            PageID#:#:15
                                                                                       265
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-4Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1055 of
                                                                     of 161
                                                                        20 PageID
                                                                            PageID#:#:16
                                                                                       266
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-4Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1066 of
                                                                     of 161
                                                                        20 PageID
                                                                            PageID#:#:17
                                                                                       267
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-4Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1077 of
                                                                     of 161
                                                                        20 PageID
                                                                            PageID#:#:18
                                                                                       268
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-4Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1088 of
                                                                     of 161
                                                                        20 PageID
                                                                            PageID#:#:19
                                                                                       269
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-4Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1099 of
                                                                     of 161
                                                                        20 PageID
                                                                            PageID#:#:20
                                                                                       270
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-4Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                110
                                                                  10ofof161
                                                                         20 PageID
                                                                            PageID #:
                                                                                   #: 21
                                                                                      271
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-4Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                111
                                                                  11ofof161
                                                                         20 PageID
                                                                            PageID #:
                                                                                   #: 22
                                                                                      272
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-4Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                112
                                                                  12ofof161
                                                                         20 PageID
                                                                            PageID #:
                                                                                   #: 23
                                                                                      273
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-4Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                113
                                                                  13ofof161
                                                                         20 PageID
                                                                            PageID #:
                                                                                   #: 24
                                                                                      274
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-4Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                114
                                                                  14ofof161
                                                                         20 PageID
                                                                            PageID #:
                                                                                   #: 25
                                                                                      275
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-4Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                115
                                                                  15ofof161
                                                                         20 PageID
                                                                            PageID #:
                                                                                   #: 26
                                                                                      276
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-4Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                116
                                                                  16ofof161
                                                                         20 PageID
                                                                            PageID #:
                                                                                   #: 27
                                                                                      277
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-4Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                117
                                                                  17ofof161
                                                                         20 PageID
                                                                            PageID #:
                                                                                   #: 28
                                                                                      278
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-4Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                118
                                                                  18ofof161
                                                                         20 PageID
                                                                            PageID #:
                                                                                   #: 29
                                                                                      279
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-4Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                119
                                                                  19ofof161
                                                                         20 PageID
                                                                            PageID #:
                                                                                   #: 30
                                                                                      280
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-4Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                120
                                                                  20ofof161
                                                                         20 PageID
                                                                            PageID #:
                                                                                   #: 31
                                                                                      281
Case 1:21-cv-00535-WFK-VMS Document 19 Filed 07/30/21 Page 121 of 161 PageID #: 282




                    Exhibit 6
Case 1:21-cv-00535-WFK-VMS Document 19 Filed 07/30/21 Page 122 of 161 PageID #: 283




       Article 26 Nomination or Appointment of Arbitrator
       1. CIETAC maintains a Panel of Arbitrators which uniformly applies to itself and all its
       sub-commissions/arbitration centers. The parties shall nominate arbitrators from the Panel of
       Arbitrators provided by CIETAC.
       2. Where the parties have agreed to nominate arbitrators from outside CIETAC ’ s Panel of
       Arbitrators, an arbitrator so nominated by the parties or nominated according to the agreement of
       the parties may act as arbitrator subject to the confirmation by the Chairman of CIETAC.

       Article 27 Three-Arbitrator Tribunal
       1. Within fifteen (15) days from the date of receipt of the Notice of Arbitration, the Claimant and
       the Respondent shall each nominate, or entrust the Chairman of CIETAC to appoint, an arbitrator,
       failing which the arbitrator shall be appointed by the Chairman of CIETAC.
       2. Within fifteen (15) days from the date of the Respondent’s receipt of the Notice of Arbitration,
       the parties shall jointly nominate, or entrust the Chairman of CIETAC to appoint, the third
       arbitrator, who shall act as the presiding arbitrator.
       3. The parties may each recommend one to five arbitrators as candidates for the presiding
       arbitrator and shall each submit a list of recommended candidates within the time period specified
       in the preceding Paragraph 2. Where there is only one common candidate on the lists, such
       candidate shall be the presiding arbitrator jointly nominated by the parties. Where there is more
       than one common candidate on the lists, the Chairman of CIETAC shall choose the presiding
       arbitrator from among the common candidates having regard to the circumstances of the case, and
       he/she shall act as the presiding arbitrator jointly nominated by the parties. Where there is no
       common candidate on the lists, the presiding arbitrator shall be appointed by the Chairman of
       CIETAC.
       4. Where the parties have failed to jointly nominate the presiding arbitrator according to the above
       provisions, the presiding arbitrator shall be appointed by the Chairman of CIETAC.

       Article 28 Sole-Arbitrator Tribunal
       Where the arbitral tribunal is composed of one arbitrator, the sole arbitrator shall be nominated
       pursuant to the procedures stipulated in Paragraphs 2, 3 and 4 of Article 27 of these Rules.

       Article 29 Multiple-Party Tribunal
       1. Where there are two or more Claimants and/or Respondents in an arbitration case, the Claimant
       side and/or the Respondent side, following discussion, shall each jointly nominate or jointly
       entrust the Chairman of CIETAC to appoint one arbitrator.
       2. The presiding arbitrator or the sole arbitrator shall be nominated in accordance with the
       procedures stipulated in Paragraphs 2, 3 and 4 of Article 27 of these Rules. When making such
       nomination pursuant to Paragraph 3 of Article 27 of these Rules, the Claimant side and/or the
       Respondent side, following discussion, shall each submit a list of their jointly agreed candidates.
       3. Where either the Claimant side or the Respondent side fails to jointly nominate or jointly
       entrust the Chairman of CIETAC to appoint one arbitrator within fifteen (15) days from the date of
       its receipt of the Notice of Arbitration, the Chairman of CIETAC shall appoint all three members
       of the arbitral tribunal and designate one of them to act as the presiding arbitrator.
Case 1:21-cv-00535-WFK-VMS Document 19 Filed 07/30/21 Page 123 of 161 PageID #: 284




                    Exhibit 7
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-5Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1242 of
                                                                     of 161
                                                                        39 PageID
                                                                            PageID#:#:33
                                                                                       285
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-5Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1253 of
                                                                     of 161
                                                                        39 PageID
                                                                            PageID#:#:34
                                                                                       286
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-5Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1264 of
                                                                     of 161
                                                                        39 PageID
                                                                            PageID#:#:35
                                                                                       287
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-5Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1275 of
                                                                     of 161
                                                                        39 PageID
                                                                            PageID#:#:36
                                                                                       288
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-5Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1286 of
                                                                     of 161
                                                                        39 PageID
                                                                            PageID#:#:37
                                                                                       289
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-5Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1297 of
                                                                     of 161
                                                                        39 PageID
                                                                            PageID#:#:38
                                                                                       290
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-5Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1308 of
                                                                     of 161
                                                                        39 PageID
                                                                            PageID#:#:39
                                                                                       291
Case
 Case1:21-cv-00535-WFK-VMS
       1:21-cv-00535-WFK-VMSDocument
                             Document191-5Filed
                                             Filed
                                                07/30/21
                                                   02/01/21Page
                                                             Page
                                                                1319 of
                                                                     of 161
                                                                        39 PageID
                                                                            PageID#:#:40
                                                                                       292
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                132
                                                                  10ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 41
                                                                                      293
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                133
                                                                  11ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 42
                                                                                      294
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                134
                                                                  12ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 43
                                                                                      295
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                135
                                                                  13ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 44
                                                                                      296
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                136
                                                                  14ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 45
                                                                                      297
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                137
                                                                  15ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 46
                                                                                      298
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                138
                                                                  16ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 47
                                                                                      299
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                139
                                                                  17ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 48
                                                                                      300
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                140
                                                                  18ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 49
                                                                                      301
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                141
                                                                  19ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 50
                                                                                      302
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                142
                                                                  20ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 51
                                                                                      303
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                143
                                                                  21ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 52
                                                                                      304
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                144
                                                                  22ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 53
                                                                                      305
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                145
                                                                  23ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 54
                                                                                      306
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                146
                                                                  24ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 55
                                                                                      307
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                147
                                                                  25ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 56
                                                                                      308
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                148
                                                                  26ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 57
                                                                                      309
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                149
                                                                  27ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 58
                                                                                      310
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                150
                                                                  28ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 59
                                                                                      311
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                151
                                                                  29ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 60
                                                                                      312
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                152
                                                                  30ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 61
                                                                                      313
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                153
                                                                  31ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 62
                                                                                      314
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                154
                                                                  32ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 63
                                                                                      315
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                155
                                                                  33ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 64
                                                                                      316
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                156
                                                                  34ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 65
                                                                                      317
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                157
                                                                  35ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 66
                                                                                      318
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                158
                                                                  36ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 67
                                                                                      319
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                159
                                                                  37ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 68
                                                                                      320
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                160
                                                                  38ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 69
                                                                                      321
Case
 Case1:21-cv-00535-WFK-VMS
      1:21-cv-00535-WFK-VMS Document
                             Document191-5Filed
                                             Filed
                                                 07/30/21
                                                   02/01/21Page
                                                             Page
                                                                161
                                                                  39ofof161
                                                                         39 PageID
                                                                            PageID #:
                                                                                   #: 70
                                                                                      322
